11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Kevin Max
Hallberg
Appellant
Vs.                   No.
11-02-00140-CR B
Appeal from Collin County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to withdraw his notice of appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.  TEX.R.APP.P. 42.2.
The
appeal is dismissed.
 
PER CURIAM
 
May 16, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.